Sharon D. Mitchell, Attorney at Law SD Mitchell & Associates, PLC 829 Harcourt Rd. ∙ Grosse Pointe Park, Michigan 48230 57492 Onaga Trail ∙ Yucca Valley, California 92284 1410 Washington Drive ∙ Stafford, Virginia 22554 (248) 515-6035 (Telephone) ∙ (248) 751-6030 (Facsimile) sharondmac@att.net * Admitted in Michigan 18 May 2012 Mr. Scott Anderegg Staff Attorney Division of Corporation Finance U.S. Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Havana Furnishings, Inc. Acceleration Request Filed May 16, 2012 File No. 333-176684 Dear Mr. Anderegg: On behalf of Mr. Haisam Hamie, President and Director of Havana Furnishings, Inc., I respectfully request a withdrawal of the above-referenced Acceleration Request filed on Wednesday, May 16, 2012 and relative to our amended Form S-1 Registration Statement. Pursuant to our telephone conversations, I will await further instructions from you prior to filing a new Acceleration Request. Thank you for your kind assistance regarding this matter. Should you have any questions, or need further information, please feel free to contact me at any time. With best regards, /s/ Sharon D. Mitchell Sharon D. Mitchell
